
	
		I
		112th CONGRESS
		2d Session
		H. R. 4214
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2012
			Mr. Campbell (for
			 himself and Mr. DeFazio) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Toxic Substances Control Act to prohibit the
		  use, production, sale, importation, or exportation of the poison sodium
		  fluoroacetate (known as Compound 1080) and to prohibit the use of
		  sodium cyanide for predator control.
	
	
		1.Short titleThis Act may be cited as the
			 Compound 1080 and Sodium Cyanide
			 Elimination Act.
		2.Prohibition on
			 use, production, sale, importation, or exportation of Compound
			 1080Section 6 of the Toxic Substances Control
			 Act (15 U.S.C. 2605) is amended by adding at the end the following new
			 subsection:
			
				(g)Compound
				1080The use, production,
				sale, importation, or exportation of sodium fluoroacetate (known as
				Compound 1080) is prohibited. Any person who violates this
				subsection shall be fined under title 18, United States Code, or imprisoned not
				more than 2 years, or
				both.
				.
		3.Prohibition on
			 use of sodium cyanide for predator control
			(a)Prohibited
			 actSodium cyanide may not be
			 used in a predator control device.
			(b)PenaltyWhoever uses sodium cyanide in a predator
			 control device shall be fined under title 18, United States Code, or imprisoned
			 not more than 2 years, or both.
			(c)Predator control
			 deviceIn this section, the term predator control
			 device means—
				(1)a dispenser designed to propel sodium
			 cyanide when activated by an animal; and
				(2)any other means of
			 dispensing sodium cyanide, including in the form of sodium cyanide capsules,
			 for wildlife management or other animal control purposes.
				
